745 N.W.2d 788 (2008)
Thomas CROMWELL, Personal Representative of the Estate of Lorie Cromwell, Plaintiff-Appellee,
v.
WEST BRANCH REGIONAL MEDICAL CENTER, John Tolfree Health System, Inc., John Tolfree Health System Corporation, Diagnostic Imaging of West Branch, P.C., and Matthew Waack, M.D., Defendants-Appellants, and
Bay Eye Care Center, P.C., Theodore Bash, D.O., Primary Care Practice, P.C., David Hickman, R.N., M.S.N., F.N.P., Charles T. Zenzen, M.D., Hector Carrion, M.D., Stephen Brown, M.D., and Rajit Pahwa, M.D., Defendants.
Docket No. 135345. COA No. 279755.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the September 13, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.